Citation Nr: 0021592	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  94-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), with episodic bronchial 
asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to June 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to a disability evaluation in excess of 30 
percent for the veteran's service-connected pulmonary 
disorder.  

In October 1996, the Board denied the veteran's claim.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court").  In June 1997, a Joint Motion for an Order Vacating 
and Remanding and for a Suspension of Further Proceedings was 
filed by VA and the veteran's representative.  By Court order 
dated in June 1997, the motion was granted and the Board's 
October 1996 decision was vacated.  

This case returned to the Board in March 1998, at which time 
it was remanded by the Board to the RO for additional 
evidentiary development and readjudication.  The actions 
requested in the March 1998 Board remand have been undertaken 
and the claim now returns to the Board for appellate 
consideration. 

In January 1999, the veteran's representative raised the 
issue of entitlement to benefits under the provisions of 
38 C.F.R. § 4.29.  The record does not reflect that this 
claim has been adjudicated and it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The current rating criteria under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999) are more favorable to the 
veteran's claim that the former schedular criteria.

2.  The veteran's service-connected pulmonary disorder is not 
productive of frequent asthma attacks, and has not been shown 
to be manifest by FEV-1 levels of 40 to 55 percent, FEV-1/FVC 
levels of 40 to 55 percent, at least monthly visits to a 
physician for required care of exacerbations or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids. 


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 30 
percent for COPD with episodic bronchial asthma have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.96, 
4.97, Diagnostic Code 6602 (1996); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected pulmonary disability.  He contends, in 
essence, that his service-connected disability is productive 
of symptomatology warranting a disability evaluation in 
excess of the current rating of 30 percent.

In the interest of clarity, the factual background of this 
case will be reviewed.  The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual Background

A review of the service medical records discloses the veteran 
was treated for asthmatic bronchitis.  In December 1976, it 
was determined that the veteran was unfit for duty due to 
asthma and was discharged in June 1977.

In September 1977, a VA special respiratory examination was 
conducted which revealed a diagnosis of COPD (episodic 
bronchial asthma), asymptomatic.

By rating action of February 1978, the RO granted entitlement 
to service connection for COPD (episodic bronchial asthma), 
for which a noncompensable evaluation was assigned.

The veteran filed a claim for a compensable evaluation in 
June 1983.  By rating action of December 1983, the RO granted 
a 10 percent evaluation for COPD.  The grant was based in 
part upon findings made during a VA examination conducted in 
August 1983, at which time the veteran reported having 
occasional dyspnea and pulmonary function testing showed mild 
obstructive deficiency.  

The veteran filed a claim for an evaluation in excess of 10 
percent for COPD in November 1990.  By rating action of 
January 1991, following a review of evidence including 1990 
VA medical records, the RO denied an evaluation in excess of 
10 percent.  By rating action of May 1991, an evaluation in 
excess of 10 percent was also denied based largely upon the 
results of a March 1991 VA examination.  That examination 
reflected that a diagnosis of moderately severe asthma, 
treated with only a beta agonist inhaler, was made.  

During a May 1993 VA special respiratory examination, the 
veteran reported that he had always had trouble with his 
asthma.  On a "good day" he could walk two to three blocks or 
approximately one to two flights of stairs.  On a "bad day" 
he was dyspneic, walking only 10-20 feet on level ground.  In 
association with his dyspnea the veteran reported that he 
also had a chronic cough that was generally worse at night 
and productive.  Other than exercise, on exposure to very 
colder, dry air, or humid air he became more dyspneic.  
Exposure to cigarette smoke or strong odors such as bleach or 
ammonia also caused him to have an increase in his 
respiratory symptoms.  He had not worked since a motor 
vehicle accident in 1989.

On examination, the veteran was in no apparent respiratory 
distress.  The cardiac evaluation disclosed a regular rate 
and rhythm with no murmurs or gallops.  Lung evaluation 
showed good diaphragmatic excursion.  No crackles were noted.  
There was diffuse expiratory wheezing noted throughout all 
lung fields.  A chest X-ray films was felt to be normal.  
Pulmonary function studies did not show evidence of 
obstructive ventilatory impairment; however, the veteran had 
used his metered dose inhalers approximately thirty minutes 
prior to the test.  Spirometry testing disclosed a moderate 
restrictive ventilatory impairment.  The examiner noted the 
veteran had a history that was very consistent with a 
diagnosis of bronchial asthma, but that the ability to 
quantify the severity of bronchial asthma was difficult 
because of the questionable effort of the veteran on 
examination.

By rating action of June 1993, the RO granted a 30 percent 
evaluation for COPD.  

A February 1994 VA special respiratory examination report 
indicated that the veteran's asthma seemed to have been worse 
since a 1989 motor vehicle accident, demonstrated by frequent 
exacerbations where he had dyspnea on exertion and 
significant cough and wheezing.  The veteran reported that he 
had had multiple emergency room visits in the last decade but 
had never required a hospital admission for asthma.  He 
stated that he was taking Theo-Dur, 400 milligrams twice 
daily; Ventolin; Azmacort; and Elavil.

On examination blood pressure was 150/90.  Heart rate was 80 
and regular.  The skin showed no clubbing or edema.  The 
lungs were clear to auscultation with rare wheezes on forced 
expiration.  The pulmonary function study was of poor quality 
because of poor reproducibility.  Best effort showed an FVC 
of 3.95, 78 percent of predicted; an FEV1 of 2.43, 64 percent 
of predicted, and an FEV1/FVC ratio of 62 percent.  Lung 
volumes showed a total lung capacity of 92 percent of 
predicted and a residual volume of 128 percent of predicted, 
suggesting some air trapping.  The chest x-ray was 
essentially normal.  The examination diagnosis was bronchial 
asthma that may be slightly worse symptomatically secondary 
to poor medical follow-up.  

During an October 1995 VA special respiratory examination the 
veteran reported he used inhalers fours times daily and that 
these medications relieved his asthma.  He stated he had 
asthma everyday.  The veteran reported that he received 
treatment in hospital emergency room every two weeks.  He 
complained that his wind was short and stated that he avoids 
climbing stairs.  He stated that he was able to walk about 
half a block and that his asthma was aggravated if he had 
nervous tension.

An examination of the chest and lungs revealed that the 
respirations were slow and unlabored.  There was no obvious 
dyspnea at rest.  Breath sounds were slightly reduced.  There 
were no wheezes, rales, or rhonchi.  The heart appeared to be 
normal in size with a regular rhythm.  There were no murmurs 
and ankle edema was not present.  The examination diagnostic 
impression was bronchial asthma.  Pulmonary function studies 
were conducted, but were not interpreted.

A December 1995 VA outpatient treatment report shows the 
veteran's asthma was noted to be under fair control. 

In a January 1996 VA examination report, an examiner provided 
a summary of the pulmonary function testing conducted during 
the October 1995 examination.  He noted that during the 
previous examination, the veteran's lungs were clear.  
Respirations were slow and unlabored.  There was no evidence 
of dyspnea at rest.  Breath sounds were slightly reduced, but 
there were no wheezes, rales, or rhonchi.  Full vital 
capacity was reported as 65% predicted and the forced 
expiratory volume one was 74% of predicted.  Forced 
expiratory flow in all levels was slowed and maximum 
voluntary ventilation was only 34%.  The studies were 
consistent with obstructive pulmonary disease.  Lung volumes 
were reduced.  The diffusion studies were only slightly 
reduced.  The study was consistent with obstructive pulmonary 
disease but, according to the examiner, one could not comment 
whether this was reversible on the basis of the tests.

Pursuant to the Board's 1998 remand VA and private medical 
records dated from approximately 1990 to 1996 were submitted 
for the record.  Although copious records were submitted, 
these largely pertained to conditions other than the 
veteran's pulmonary disorder and showed that the veteran had 
received emergency room treatment for conditions other than 
asthma.   

Records from the Social Security Administration show that the 
veteran received benefits from February 1990 to September 
1993 and from February 1995 to February 1996, as a result of 
conditions specified as organic mental and neurological 
disorders and impairments of the low back, left leg and both 
shoulders, as well as a substance abuse disorder currently in 
remission.

A VA respiratory examination was conducted in October 1998.  
The veteran reported that he experienced asthma attacks once 
a week and indicated that he had just started smoking about a 
pack of cigarettes a day.  No wheezing was heard, although 
faint wheezes were heard following exertion up two flights of 
stairs.  X-ray films of the chest were normal except for some 
thickening bilaterally, which might be pleural thickening or 
deposition of fat.  

Pulmonary function tests reflected that the veteran made less 
than a maximal effort throughout the testing.  It was noted 
that it was not clear if it this was an attempt to game the 
system or whether the veteran was incapable of following 
directions due to a brain injury.  The studies showed an FVC 
of 3.33, 57 percent of predicted; an FEV1 of 2.16, 45 percent 
of predicted, and an FEV1/FVC ratio of 65 percent.  There was 
moderate obstructive lung defect and mild restrictive lung 
defect.  

The examiner stated that he did not feel from exercising the 
veteran and observing his ambulation, that lung disease was 
his primary disability.  It was noted that he probably had 
some reactive airways disease, given the fall in his 
pulmonary function tests after exercise.  The examiner 
commented that a review of VA records and questioning the 
veteran did not reflect that he had suffered from asthma 
attacks which required hospitalization.  An impression of 
probable mild intermittent asthma, despite the veteran's 
claim that he suffered from daily breathlessness, was made.   

In a November 1998 Supplemental Statement of the Case/rating 
action, an evaluation in excess of 30 percent for bronchial 
asthma was denied.  

VA medical records dated from 1997 to 1999 were received in 
1999.  The majority of those records did not pertain to 
treatment for a pulmonary condition.  However, a record dated 
in April 1997 did show that the veteran was seen due to a 
three week history of allergic rhinitis.  It was noted that 
asthma had not been a problem during the previous winter and 
that the veteran had not missed work or school.  It was noted 
that he had occasional wheezing which is not disabling.  
Objective examination revealed normal vital signs and a clear 
chest.  An assessment of allergic rhinitis and asthma, 
currently stable, was made.  The records reflected that he 
was treated twice in May 1997 for allergies and asthma.  In 
January 1998, he was seen at which time there were no 
breathing, coughing or wheezing problems noted.  

VA records also showed that in March 1999, the veteran 
complained of shortness of breath and that a diagnostic 
impression of an exacerbation of asthma was made.  In August 
1999, the veteran was seen due to complaints of sinus 
congestion.  It was noted that asthma had flared two days 
earlier and he had wheezing and congestion which woke him at 
night.  An examination of the lungs revealed coarse breath 
sounds and wheezing with forced expiration.  An assessment of 
allergies was made.  

In a September 1999 rating action, the RO denied an 
evaluation in excess of 30 percent for COPD with bronchial 
asthma.  

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (1999).  Separate diagnostic codes identify the 
various disabilities.  

The rating criteria found in 38 C.F.R. § 4.97 changed 
effective October 7, 1996.

Pursuant to the VA Rating Schedule in effect before October 
7, 1996, with respect to bronchial asthma, a 10 percent 
rating is provided for mild symptoms with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating is provided 
for moderate bronchial asthma, with rather frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent rating is 
provided for severe bronchial asthma, characterized by 
frequent attacks of asthma (one or more attacks weekly), with 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; and preclusion of more than 
light manual labor.  A 100 percent rating is warranted for 
pronounced symptoms, characterized by very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, DC 6602 
(1996).

The revised diagnostic codes in effect as of October 7, 1996 
provide that chronic bronchitis, bronchial asthma, and 
chronic obstructive pulmonary disease (COPD) are to be 
evaluated based on the results of pulmonary function tests.  
The specific pulmonary function tests include the percent of 
predicted values for Forced Expiratory Volume in one second 
(FEV-1) and Forced Vital Capacity (FVC), the ratio of FEV-1 
to FVC (FEV-1/FVC), the percent of predicted value for 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)), and the veteran's maximum 
exercise capacity in terms of milligrams/kilograms/minute 
(ml/kg/min)of oxygen consumption.  38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6602 and 6604 (1999).

Pursuant to the revised Rating Schedule for chronic 
bronchitis, a 10 percent disability rating is warranted for 
chronic bronchitis characterized by FEV-1 of 71 to 80 percent 
of predicted, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 
between 66 and 80 percent of predicted.  A 30 percent rating 
is warranted for FEV-1 of 56 to 70 percent predicted, FEV- 
1/FVC of 56 to 70 percent or DLCO (SB) of 56 to 65 percent.  
A 60 percent rating is warranted for FEV-1 of 40 to 55 
percent of predicted, FEV-1/FVC of 40 to 55 percent, DLCO 
(SB) of 40 to 55 percent, or maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating is warranted for FEV-1 of less than 40 percent 
of the predicted value, FEV-1/FVC of less than 40 percent, 
DLCO (SB) of less than 40 percent, a maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episodes of acute respiratory failure, or symptoms requiring 
outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6600 (1999).  
Under the revised Rating Schedule, a separate diagnostic code 
is established for COPD.  The criteria and levels of 
compensation are identical to those set forth above for 
chronic bronchitis.  38 C.F.R. § 4.97, DC 6604 (1999).

With respect to bronchial asthma, a 10 percent disability 
rating is warranted for FEV-1 levels of 71 to 80 percent of 
predicted, FEV-1/FVC levels of 71 to 80 percent, or 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent rating is warranted for FEV-1 levels of 56 to 70 
percent, FEV-1/FVC levels of 56 to 70 percent, daily 
inhalation or oral bronchodilator therapy or inhalation anti- 
inflammatory medication.  A 60 percent rating is warranted 
for FEV-1 levels of 40- to 55 percent, FEV-1/FVC levels of 40 
to 55 percent, at least monthly visits to a physician for 
required care of exacerbations or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation is warranted for 
FEV-1 levels of less than 40 percent of predicted, FEV-1/FVC 
levels of less than 40 percent, more than one attack per week 
with episodes of respiratory failure, or symptoms requiring 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, DC 6602 (1998).

Ratings under Diagnostic Codes 6600 to 6618, inclusive, and 
6821, will not be combined with each other.  Rather, in 
rating coexisting respiratory conditions, a single rating 
will be assigned which reflects the predominant disability 
picture with elevation to the next higher evaluation where 
the severity of the overall disability picture warrants such 
elevation. 38 C.F.R. § 4.96(a) (1996); 38 C.F.R. § 4.96(a) 
(1999).

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The regulations pertaining to the respiratory system 
were revised during the pendency of the veteran's claim.  
Chronic bronchitis, bronchial asthma and chronic obstructive 
pulmonary disease (COPD) are rated under the portion of the 
Rating Schedule that pertains to the respiratory system and 
diseases of the trachea and bronchi.  38 C.F.R. § 4.97, 
Diagnostic Codes 6600 to 6603, and 6604.  Effective October 
7, 1996, the rating schedule for diseases of the trachea and 
bronchi were amended without redesignation, except for the 
addition of a separate rating code section for COPD at 38 
C.F.R. § 4.97, DC 6604. 61 Fed. Reg. 46728 (Sept. 5, 1996).  
Therefore, pursuant to the above, as well as the instructions 
contained in the June 1997 joint motion for remand, the 
veteran's claim for increased rating for respiratory disease 
will be evaluated under both the new and old law.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632; see also Jones v. Brown, 7 
Vet. App. 134 (1994).  The veteran has generally alleged that 
the symptoms of his service-connected pulmonary disability 
have increased in severity, and that he is entitled to an 
increased evaluation.  The Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107.  

Once a claim is determined to be well grounded, the statutory 
duty to assist the veteran in the development of his claim 
attaches.  See 38 U.S.C.A. § 5107(a).  In this case, there 
has been extensive development of the evidentiary record, to 
include the Board's March 1998 remand.  The terms of the 
Board's remand appear to have been fully complied with by VA.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The Board is 
aware of no additional which is pertinent to this claim which 
has not been obtained, and the veteran has not identified any 
such evidence.  Accordingly, the Board concludes that VA's 
duty to assist the veteran in the development of his claim 
has been accomplished.

The Board would be remiss, however, if it did not mention 
that the record on appeal suggests that the value of certain 
clinical evidence has been compromised by the actions of the 
veteran.  In this regard, on pulmonary function testing 
conducted in October 1998, the examiner specifically stated 
that the veteran made less than a maximal effort throughout 
the testing.  It was noted by the examiner that it was not 
clear if it this was an attempt to "game the system" or 
whether the veteran was incapable of following directions due 
to a brain injury.  The implication was, however, that the 
veteran was physically capable of greater efforts.  

Moreover, and significantly in the opinion of the Board, a 
question as to the effort of the veteran during pulmonary 
function studies was also noted by another examiner in a May 
1993 VA examination report.  The interpretation of those 
studies was therefore, in the words of the examiner, 
"somewhat limited".  There was no indication of a brain 
injury as a factor at that time.  The Board does not regard 
two identified instances of less than full effort by the 
veteran on pulmonary function testing, made years apart by 
two different examiners, as being merely coincidental.

The Board remanded this case in March 1998 in part to afford 
the veteran the opportunity to be thoroughly evaluated by a 
pulmonary specialist in order to determine the current 
severity of his service-connected pulmonary disability.  See 
the Board's remand, page 5.  The Board's instruction that 
"the results of pulmonary function tests must be adequate 
for rating purposes" placed an obligation not only on the 
examiner but on the veteran.  In this case, the requested 
studies were done by VA but their validity was compromised by 
the veteran's lack of effort.  

Although VA is required by statute and by case law to assist 
appellants in developing well-grounded claims, "The duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran's failure to fully 
cooperate with the examiner during VA's examinations is a 
matter of serious concern.  The Board believes that another 
remand for additional diagnostic testing, including pulmonary 
function studies, would likely be fruitless given the 
veteran's track record.  Accordingly, the Board will 
adjudicate the claim based on the evidence now of record.

Once the evidence is assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 5107(b); 38 C.F.R. 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was held that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Discussion

As noted above, this case was the subject of a joint motion 
for remand, in which the Court ordered the Board to 
readjudicate the issue on appeal.  By the terms of the joint 
motion, the Board was to provide adequate reasons and bases 
for its decision based upon the application of criteria 
contained in the rating schedule.  The Board was also to 
ensure reevaluation of the veteran's service-connected 
condition under both old and newly revised criteria for 
pulmonary diseases, noting that the change in the regulations 
and the requirement that the veteran's case be evaluated 
under the most favorable regulation pursuant to Karnas, 1 
Vet. App. at 313.  

The Board is acutely cognizant of the directives of the Court 
in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991): "A 
remand [by the Court] is meant to entail a critical 
examination [by the Board] of the justification for the 
decision. The Court expects that the BVA will reexamine the 
evidence of record, seek any other evidence the Board feels 
is necessary, and issue a timely, well-supported decision." 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's condition was characterized by the RO as COPD 
with episodic bronchial asthma and is rated under diagnostic 
Code 6602, governing bronchial asthma.  The Board finds that 
the medical evidence of record reflects that the veteran's 
current service-connected disability is most accurately 
evaluated as bronchial asthma.  Medical reports over the past 
decade fail to show a diagnosis of COPD, but do show that the 
veteran has experienced symptoms which have been assessed by 
numerous health care professionals as asthma. 

As noted above, the rating criteria for respiratory 
disabilities were revised, effective October 7, 1996, during 
the pendency of the veteran's claim.  61 Fed. Reg. 46720-731 
(1996).  Pursuant to VAOPGCPREC 3-2000 (April 10, 1000), the 
veteran's COPD with episodic bronchial asthma would 
ordinarily be rated under the former regulations prior to the 
effective date of the change, and under the new regulations 
from and after the date of the change.  If the former 
regulations, however, are more favorable upon review of the 
facts of this case, then they may be applied on and after 
October 7, 1996 since the claim was pending when the 
regulations were revised. 

Upon review of the facts in this case, the Board has made a 
determination that the current criteria are more favorable to 
the claim than the former criteria.  The current provisions 
of Diagnostic Code 6200 are disjunctive and provide for three 
separate ways to establish an evaluation of 60 percent.  In 
contrast, the former rating criteria are conjunctive, 
requiring that all criteria be met in order to warrant a 60 
percent evaluation.  However, having made this determination, 
the Board will provide an analysis of the claim under both 
the current and former rating criteria.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative]. 

The veteran's current symptomatology as clinically 
demonstrated includes faint wheezing on exertion, moderate 
obstructive lung defect and mild restrictive lung defect.  X-
ray films of the chest taken in 1998 were essentially normal.  
VA outpatient medical records documented asthma flare-ups in 
March and in August 1999.

The record reflects that the veteran has reported 
experiencing daily breathlessness, weekly asthma attacks and 
receiving bi-weekly emergency room treatment for asthma.  
However, the Board notes a contrast in the veteran's reported 
symptoms and the objective clinical findings.  Although the 
veteran reported having daily breathlessness upon VA 
examination conducted in 1998, the examiner specifically 
diagnosed probable mild intermittent asthma "despite the 
veteran's claim that he is breathless daily."  With respect 
to the veteran's reports of weekly asthma attacks, the 
clinical evidence showed isolated flare-ups occurring several 
months apart during 1999.  

In evaluating the veteran's claim under both the current and 
former rating criteria pursuant to Karnas, 1 Vet. App. at 
312-313, the Board finds that an evaluation in excess of 30 
percent is not warranted.  Under the former rating criteria 
for bronchial asthma, a 30 percent rating is provided for 
moderate bronchial asthma, with rather frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent rating is 
provided for severe bronchial asthma, characterized by 
frequent attacks of asthma (one or more attacks weekly), with 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; and preclusion of more than 
light manual labor. 

On the basis of the evidence of record, the Board finds that 
the symptoms associated with the veteran's service-connected 
pulmonary disability warrant no more than a 30 percent 
evaluation under the former rating criteria.  The copious 
medical records on file, which are current to August 1999, do 
not reflect that the veteran experiences one or more asthma 
attacks weekly, in fact monthly asthma attacks are not even 
shown.  Moreover, during the 1998 VA examination, although 
the veteran reported having weekly asthma attacks, the 
examiner essentially discounted the veteran's statements and 
characterized the veteran's asthma as mild and intermittent.  
Moreover, marked dyspnea on exertion between attacks with 
only temporary relief by medication has not been shown.  

There is no preclusion of more than light manual labor 
indicated in the record.  The most recent VA examiner 
indicated that he did not believe that lung disease was the 
veteran's primary disability.  In addition, the Board 
remanded this case in March 1998 in part to obtain Social 
Security records.  This was accomplished.  The evidence, as 
shown by records from the Social Security Administration, 
does indicate that the veteran has been unemployable at 
various intervals.  However, such unemployability was 
attributable to several other medical conditions, and not in 
any way to a pulmonary condition.  

Pursuant to the post-October 7, 1996 rating criteria for 
bronchial asthma, evaluations are made on the basis of 
pulmonary function test findings.  A 30 percent rating is 
warranted for FEV-1 levels of 56 to 70 percent, FEV-1/FVC 
levels of 56 to 70 percent, daily inhalation or oral 
bronchodilator therapy or inhalation anti- inflammatory 
medication.  A 60 percent rating is warranted for FEV-1 
levels of 40- to 55 percent, FEV-1/FVC levels of 40 to 55 
percent, at least monthly visits to a physician for required 
care of exacerbations or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1999).

Upon 1998 VA examination, there was evidence showing FEV-1 
levels of 45 percent of predicted, and FEV-1/FVC ratios of 65 
percent, which would in the case of the FEV-1 level, would 
warrant a 60 percent evaluation on the basis of the October 
1998 pulmonary function testing.  However, as discussed in 
detail above the results of this testing were identified as 
the examiner as unreliable, as it was determined that the 
veteran made a less than maximal effort throughout the 
testing.  Accordingly, the Board does not find that these the 
results provide the basis for an increased evaluation.  The 
Board has also reviewed the results of pulmonary function 
testing which was conducted in 1995 and interpreted by a VA 
examiner in 1996 and finds that these results do not provide 
a basis for the assignment of a 60 percent evaluation.  At 
that time, FEV-1 was 64% of predicted and FEV-1/FVC was 62%.  
This is squarely with the ranges of 56%-70% for FEV-1 and for 
FEV-1/FVC which call for a 30 percent disability rating.

The Board also notes that the rating criteria under the 
current Diagnostic Code 6602 is disjunctive.  The fact that 
the results of pulmonary function testing do not meet the 
criteria for a 60 percent evaluation does not foreclose the 
assignment of a 60 percent evaluation.  38 C.F.R. § 4.97, DC 
6602 (1999).  A 60 percent evaluation may also be assigned 
upon a showing of at least monthly visits to a physician for 
required care of exacerbations or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  However, in this case, the medical evidence 
does not show monthly visits for exacerbations of asthma; 
there were visits during only two months during the first 
eight months of 1999.  The evidence further does not show 
that the veteran has been treated with oral or parenteral 
corticosteroids.  Accordingly, the criteria for a 60 percent 
evaluation have not been met under 38 C.F.R. § 4.97, DC 6602 
(1999).

In short, for the reasons and bases stated above, the Board 
has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected pulmonary 
disorder.  Based on the clinical and other evidence of record 
discussed above, the Board finds that the service-connected 
COPD with episodic bronchial asthma warrants no more than a 
30 percent disability evaluation under both the pre-October 
7, 1996 rating criteria and the current criteria.  The claim 
for an increased disability evaluation is accordingly denied.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for COPD with episodic bronchial asthma is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

